Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 1 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 2 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 3 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 4 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 5 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 6 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 7 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 8 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 9 of 10
Case 9:08-cv-80736-KAM Document 463-5 Entered on FLSD Docket 07/08/2019 Page 10 of
                                      10
